Citation Nr: 0734860	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  96-40 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The appellant served on active duty from February 1956 to May 
1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  He appeared at a 
hearing before the undersigned in January 2000.  In a January 
2002 decision, the Board denied the claim.  The veteran 
appealed.

In a June 2003 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's January 2002 
decision and remanded the case for further action.  VA 
appealed that decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  As indicated in 
an October 2005 Order of the Court, the Federal Circuit, in 
April 2004, remanded the matter for further proceedings 
consistent with its decision in Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The October 2005 Court Order set 
aside and remanded the Board's January 2002 decision for 
further proceedings consistent with the order.

In compliance with the Court remand, the Board remanded the 
case to the RO in April 2006, via the Appeals Management 
Center, in Washington, DC, for additional development.  The 
RO completed the additional development as directed, 
continued the denial of an increased rating, and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's previously diagnosed rheumatoid arthritis 
is not manifested as an active process.  Degenerative 
arthritis of the left knee and left ankle are, however, 
secondary to rheumatoid arthritis.

2.  At all times during the appellate term the veteran's left 
knee has not demonstrated a compensable limitation of either 
flexion or extension.

3.  At all times during the appellate term the veteran's left 
ankle has not been manifested by more than a moderate 
limitation of motion.

4.  Neither the veteran's left knee nor his left ankle are 
manifested by ankylosis.

5.  The veteran's left knee and left ankle are the only 
joints clinically affected by degenerative or reactive 
arthritis secondary to rheumatoid arthritis.  Manifestation 
of degenerative arthritis in any other joint is not causally 
related to the service-connected rheumatoid arthritis.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 20 
percent for the chronic residuals of rheumatoid arthritis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002, 5260, 5261, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to a Board remand, 
VA notified the veteran in May 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.   VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided he was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated, as shown in the July 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Basis of The Court's Remand

In its October 2005 Order, the Court found that it was 
undisputed that the veteran currently suffered from various 
symptoms, including pain and swelling in multiple joints.  
The Court then admonished the Board for failing to address an 
October 1997 opinion by an examining VA physician who opined 
that "it is likely [that the veteran] has degenerative 
changes and....that his present symptoms may in part be 
caused by rheumatoid arthritis and may be aggravated by his 
previous rheumatoid condition."  

The Order further indicated the medical opinion supplied by 
the VA examiner in October 1997 "reasonably raises at least 
two potentially applicable bases for award of a higher 
disability rating."  One, whether any of the veteran's 
current symptoms were "secondary" to his service-connected 
condition; and two, whether "all" of the veteran's current 
symptoms must be attributed to his service-connected 
condition pursuant to 61 Fed. Reg. 52, 698 (October 8, 1996).  
While the case was on remand, the veteran was afforded 
separate examinations to address all of those issues.

Analysis

Historically, a July 1967 rating decision granted service 
connection for multiple rheumatoid arthritis and assigned an 
initial rating of 40 percent, effective May 1,  1967.  A July 
1973 rating decision determined the rheumatoid arthritis was 
probably inactive and decreased the rating to 20 percent, 
effective October 1, 1973.  That rating has remained in 
effect to date, and thus, it is a protected rating and may 
not be reduced below 20 percent.  See 38 C.F.R. § 3.951(b).

Rheumatoid arthritis is rated under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  Under those criteria, 
rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement which 
are totally incapacitating warrants a 100 percent disability 
evaluation.  Rheumatoid arthritis (atrophic) as an active 
process with less than the criteria for a 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, warrants a 60 percent evaluation.  Symptom 
combinations productive of a definite impairment of health 
and objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.  Id.

Rheumatoid arthritis as an inactive process is rated on the 
basis of its chronic residuals.  Chronic residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
are to be rated under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of a specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  The 
rating code specifically notes that the ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  Diagnostic Code 5002 
directs the rater to assign the higher possible evaluation.  
Id.

VA outpatient treatment records include an August 1994 chart 
entry noting the veteran's history of rheumatoid arthritis 
and complaints of right arm pain following a fall two weeks 
prior.  Physical examination and x-ray studies revealed a 
comminuted right fifth metacarpal fracture.  

The report of a November 1995 whole body bone scan included 
findings which were interpreted as compatible with 
degenerative changes in the right clavicle and shoulder, left 
claviculosternal joint, L5-S1, right knee, right wrist, and 
distal interphalangeal joint of the thumb.  

At a December 1996 VA examination the appellant's history was 
reviewed and the prior diagnosis of rheumatoid arthritis 
noted.  On physical examination the left knee demonstrated 
full extension and 125 degrees of flexion.  No limitation of 
left ankle motion was recorded.  Following physical 
examination and diagnostic testing a diagnosis of mild 
seronegative rheumatoid arthritis was entered.  The examiner 
also diagnosed degenerative joint and disc disease of the 
lumbosacral spine.  The examiner opined that rheumatoid 
arthritis typically does not involve the lumbosacral spine.  
As such, the examiner could not stipulate that the veteran's 
current low back pain was a component of the diagnosis of 
rheumatoid arthritis.  X-rays were negative for evidence of 
rheumatoid arthritis or residuals thereof.

The veteran presented for an October 1997 VA examination.  
The examiner noted the history and prior diagnosis of 
rheumatoid arthritis.  The results of any range of motion 
studies were not recorded.  Following physical examination 
and diagnostic testing, the examiner noted that "[i]t 
appears by history that [the veteran] had a severe 
polyarthritis in the mid 1960's that was diagnosed at the 
time as rheumatoid arthritis; however, at the present time 
there is insufficient evidence to make that diagnosis."  The 
examiner noted that the veteran may have had that disease, 
but most of the joint abnormalities had subsequently resolved 
and he appeared to have relatively little residual 
disability.  The examiner further noted that the disability 
the veteran currently demonstrated was primarily due to pain 
and there were a few objective findings of swelling or 
increased warmth in those joints.  The examiner found no 
evidence of a systemic arthritic condition.  As noted above, 
the examiner stated that, "it is likely [that the veteran] 
has degenerative changes and....that his present symptoms may 
in part be caused by rheumatoid arthritis and may be 
aggravated by his previous rheumatoid condition."  The 
veteran was able to obtain an essentially normal range of 
motion in all joints, including the shoulders, although it 
was likely that he had degenerative changes.  Abnormalities 
of the lumbar and cervical spine were opined not to be caused 
by rheumatoid arthritis, and were "probably" unrelated to 
rheumatoid disease. 

The report of a November 1998 bone scan included the clinical 
history that the veteran was service-connected for rheumatoid 
arthritis, "although he has always been seronegative and 
probably has some other type of arthritis."  It was noted 
that the veteran had undergone a bone scan in 1995 which he 
claimed showed arthritis in numerous locations.  The results 
of the 1998 bone scan were compared with the 1995 test and 
found to be compatible with mild degenerative changes.  

In January 2000, the veteran testified before the undersigned 
Veterans Law Judge and stated that his arthritis was first 
manifest in his feet and legs, but had gradually moved to his 
hands, back and neck.  The veteran further testified that he 
had not worked since 1995.  

Records received from the Social Security Administration 
include a May 1998 Physical Residual Functional Capacity 
Assessment in which the primary diagnosis was a back 
disorder.  The examiner noted that the veteran "alleges" 
arthritis.  There was radiologic evidence of lumbar 
degenerative changes which were considered consistent with 
the veteran's age.  X-ray studies of the hands revealed 
findings inconsistent with alleged rheumatoid arthritis.  The 
examiner found no evidence of inflamed joints.  

A March 1999 Social Security Administration determination 
found that the veteran's impairments were status post distal 
right clavicle fracture; degenerative changes to the right 
acromioclavicular joint; degenerative changes of the cervical 
spine at multiple levels; degenerative changes of the lumbar 
spine at L5-S1, and right carotid artery stenosis.  
Rheumatoid arthritis was not a listed impairment.

At a May 2001 VA examination the examiner reviewed the claims 
folder and the history of the veteran's joint symptomatology.  
On examination the left knee and ankle demonstrated motion 
that was within normal limits.  Following physical 
examination and a review of x-ray studies and laboratory 
tests, the examiner noted that the veteran "clearly had an 
inflammatory arthritis, which was active during the mid 
1960s."  It was called rheumatoid arthritis by the examining 
physicians at that time; however, the veteran had no 
detectable residual joint deformity on examination.  He no 
longer had inflammation in any of the joints usually 
associated with rheumatoid arthritis, and he was not taking 
anti-inflammatory or disease-modifying drugs.  The examiner 
noted that during the prior five to six years the veteran had 
been treated only for degenerative disease in the shoulders, 
cervical spine, and lumbar spine and primarily with pain 
relievers  Although the veteran had focused on the findings 
of a 1995 bone scan, there appeared very little objective 
findings from either that scan or a 1998 bone scan to justify 
the diagnoses of either rheumatoid arthritis or active 
inflammatory arthritis.  The changes were opined to "not 
really (be) substantial and [we]re more consistent with mild 
to moderate degenerative joint disease." 

At a July 2006 VA bone examination the rheumatologist noted 
that a bone scan taken that month, when compared with one of 
1998, showed degenerative changes in the left margin of the 
cervical spine, progressive degenerative changes in the left 
sternoclavicular joint of the right shoulder compatible with 
degenerative joint disease, and degenerative changes in the 
L5 area.  The left ankle was noted to show 40 degrees of 
total motion.  Based on his comprehensive review of the 
claims file and examination of the appellant, the examiner 
opined the veteran had recurrent episodes of reactive 
arthritis until 1970, and that at that time, the distinction 
between reactive arthritis and rheumatoid arthritis was not 
well understood.  Reactive arthritis, he observed, is 
associated with negative rheumatoid factor and manifests with 
similar symptoms.

The examiner also observed that the absence of bony joint 
erosion in the veteran was further evidence that he 
manifested reactive arthritis rather than rheumatoid 
arthritis, as it would be most unusual not to see erosions if 
the latter was involved.  The examiner then opined that it 
was reasonable that the findings related to the left knee and 
left ankle be linked with "past events."  He opined further 
that changes in the veteran's cervical spine were consistent 
with cumulative trauma and age, as opposed to spondylitis, 
which could be encountered with reactive arthritis.

In a September 2006 letter to the RO, the veteran's attorney 
asserted that the examination did not address all of the 
elements of the Board's remand.  The veteran was then 
afforded additional examinations for rheumatology and 
orthopedic.

A March 2007 VA examination noted that the claims folders 
were not available for review.  The veteran reported multiple 
joint pain.  In pertinent part, physical examination revealed 
full left knee extension, and 130 degrees of flexion.  Left 
ankle dorsiflexion was to 20 degrees, and plantar flexion was 
to 45 degrees.  

In a May 2007 report, which notes the entire claims file was 
again reviewed, the rheumatologist who conducted the July 
2006 examination noted that the specific joints affected by 
the reactive arthritis, as he indicated in the 2006 report, 
the early degenerative arthritis in the left knee and left 
ankle was as likely as not a late sequela of the earlier 
reactive arthritis, and that there was no evidence of 
residual reactive arthritis or subsequent osteoarthritis in 
any joint other than the left knee and left ankle.  As 
directed in the Court's and the Board's remands, that finding 
and opinion definitively distinguishes the service-connected 
pathology from the nonservice-connected pathology.  In light 
of this finding, the Board will now focus solely on the 
disability picture of the veteran's left knee and left ankle 
as shown by the examinations.

At a June 2007 VA examination the veteran demonstrated full 
left knee extension, and 130 degrees of flexion.  Left ankle 
dorsiflexion was to 5 degrees, and plantar flexion was to 50 
degrees. 

Limitation of motion of the knee and leg is rated under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

At the June 2007 bone examination, the veteran told the 
examiner that he was retired, so his disorders did not impose 
any occupation limitation, and that his left knee limited his 
ability to walk after around 100 feet.  He did not use a cane 
or other assistive device.  He also described occasional 
swelling but denied any flare-ups.  The veteran stated that 
his knee was more limiting than his left ankle.  He said his 
ankle pain was constant and uncomfortable, but it was more of 
a psychological stressor than a physical limiter.

The normal range of knee motion is from 0 to 140 degrees.  
See 38 C.F.R. § 3.71a, Plate II.  Examination of the left 
knee revealed no crepitation on motion and pain free motion 
was performed from 0 to 130 degrees, both actively and 
passively.  This clinical presentation of no compensable loss 
of either flexion or extension was consistent throughout the 
appellate period.  Moreover, the examiner noted that there 
was no change in findings with repetitive testing.  The joint 
was stable to varus and valgus, drawer test was negative, and 
there was no joint effusion.  McMurray's was also negative.  
There was tenderness which was greatest along the medial 
joint line under the patella.  The diagnosis was mild 
degenerative joint disease.

The examination findings detailed above show that the 
veteran's left knee was not manifested by a compensable 
limitation of motion.  38 C.F.R. § 4.71a.  While the veteran 
has at times objectively been found to have pain in the left 
knee, as well as present evidence of degenerative arthritis 
which has been linked to the service connected rheumatoid 
arthritis, the forgoing does not provide a basis for 
entitlement to an increased rating.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994, at 86.).  In light of the 
veteran's ability to flex and extend his left knee, it is 
obvious that it does not manifest any ankylosis.  Thus, an 
increased rating for the left knee disorder is not in order.

The normal range of ankle motion is from 0 to 20 degrees in 
dorsiflexion, and from 0 to 45 degrees in plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.  Examination of the 
veteran's left ankle in June 2007 revealed dorsiflexion to 5 
degrees and plantar flexion to 50 degrees.  The examiner 
noted that those findings did not change with repetitive 
motion, and motion was without pain.  There was no effusion 
and it was relatively non-tender.  The veteran indicated only 
mild discomfort to palpation along the medial ankle at the 
axilla of the joint.  There was no instability, and the 
veteran was intact vascularly.  X-rays were read as showing a 
normal left ankle.  The examiner diagnosed left ankle pain, 
probably related to rheumatoid synovitis without evidence of 
osteoarthritic destructive changes.

Marked limitation of motion of the ankle warrants a 20 
percent rating, and moderate limitation of motion a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In 
light of the June 2007 study, as well as all other studies 
detailed above, it is evident that at no time has the 
appellant shown a marked limitation of left ankle motion.  
Left ankle ankylosis has never been shown.  Hence, the 
assignment of more than a 10 percent rating for that joint is 
not in order.

The examiner noted that the veteran's disorders caused 
moderate discomfort, and that it was conceivable that pain 
could further limit function, but it was not feasible to 
comment further.  The rheumatologist, in the May 2007 report, 
observed that he interpreted the word, "flare", to describe 
a period of active joint inflammation that can be detected by 
clinical means.  Applying that definition, the last evidence 
of a flare in the veteran's reactive arthritis was June 1970.  
The examiner's review of the veteran's medical records 
indicated that the veteran's claimed frequent episodes of 
increased joint pain could not be linked to a recurrence of 
his reactive arthritis, but were variables largely related to 
activity and weather.  Accordingly, in light of all these 
factors, the preponderance of the medical evidence of record 
shows the veteran's disability is reasonably and fairly rated 
at 20 percent for his functional loss.  38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5003, 
5260, 5261, 5270, 5271; DeLuca.

In sum, the Board finds that all issues the Court directed be 
considered have been adequately addressed.  The veteran's 
degenerative arthritis of the left knee and left ankle has 
been service connected, the specific joints affected 
identified, and it has been factored into his disability 
rating.  In light of the findings of all examinations 
conducted and the diagnoses rendered, the RO will review the 
veteran's Diagnostic Codes and, if appropriate, make any 
adjustment indicated.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).


ORDER

Entitlement to an increased rating for rheumatoid arthritis 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


